Case: 2:20-cv-03707-ALM-EPD Doc #: 46 Filed: 08/06/20 Page: 1 of 2 PAGEID #: 421




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Ranjitha Subramanya, et al.                      :
individually and on behalf of a class of those   :
similarly situated,                              :
                                                 :
              Plaintiffs,                        : Case No. 2:20-CV-3707
                                                 :
       v.                                        : Chief Judge Algenon L. Marbley
                                                 :
United States Citizenship and Immigration        : Magistrate Judge Deavers
Services, et al.                                 :
                                                 :
               Defendants.                       :

                                             ORDER

       This matter is before the Court on the Parties’ Joint Motion to Continue the Preliminary

Injunction Hearing. (ECF No. 45). On August 5, 2020, counsel for Plaintiffs and Defendants filed

a request to continue the preliminary injunction hearing scheduled for August 10, 2020 until

August 24, 2020 so that the parties will have time to negotiate a consent decree to resolve the

claims at issue in Plaintiffs’ complaint. Id. The parties have agreed that the temporary restraining

order issued by this Court on August 3, 2020 will remain in effect until the conclusion of the

preliminary injunction proceeding to take place on August 24, 2020 at 9:30 a.m. For good cause

shown, this Court GRANTS the Parties’ motion to continue. This Court hereby ADOPTS the

timeline and associated deadlines set forth by the Parties in their motion, including, in relevant

part, the following deadlines:

                  Plaintiffs’ motion to consolidate the preliminary injunction hearing with the

                   trial on the merits: August 19, 2020;

                  Defendants’ memorandum in opposition to motion for class certification:

                   August 19, 2020;
Case: 2:20-cv-03707-ALM-EPD Doc #: 46 Filed: 08/06/20 Page: 2 of 2 PAGEID #: 422




               Defendants’ memorandum in opposition to motion for preliminary injunction:

                August 19, 2020;

               Plaintiffs’ reply memorandum in support of motion for class certification:

                August 21, 2020;

               Plaintiffs’ reply memorandum in support of motion for preliminary injunction:

                August 21, 2020.

      IT IS SO ORDERED.


                                         ALGENON L. MARBLEY
                                         CHIEF UNITED STATES DISTRICT JUDGE
DATE: August 6, 2020




                                            2
